                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RIGOBERTO JOSE MORENO,                              Case No. 19-cv-04206-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF’S
                                   9              v.                                         MOTION TO RELEASE FUNDS
                                  10     ERIC AUKEE, et al.,                                 Docket No. 7
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Rigoberto Jose Moreno, proceeding pro se, filed this lawsuit against a long list of

                                  14   defendants. Docket No. 1. On July 31, 2019, the Court granted his request to proceed in forma

                                  15   pauperis. Docket No. 4. However, the Court dismissed his complaint under 28 U.S.C. § 1915(e)

                                  16   because it failed to state a claim upon which relief can be granted. Id. Mr. Moreno was given

                                  17   leave to file an amended complaint no later than August 30, 2019. Id. Mr. Moreno has now filed

                                  18   a Motion to Release Funds for Order Authorizing Distribution of Funds Held in Court by the

                                  19   Department of Justice. Docket No. 7.

                                  20                                          I.      DISCUSSION

                                  21          Federal district courts have an affirmative duty to ensure that they have subject matter

                                  22   jurisdiction over the cases that come before them. See, e.g., Gonzalez v. Thaler, 565 U.S. 134, 141

                                  23   (2012) (“When a requirement goes to subject-matter jurisdiction, courts are obligated to consider

                                  24   sua sponte issues that the parties have disclaimed or have not presented.” (citing United States v.

                                  25   Cotton, 535 U.S. 625, 630 (2002))). Because the Court previously found that Mr. Moreno’s

                                  26   original complaint failed to state a claim and because no amended complaint has yet been filed,

                                  27   the Court cannot presently ascertain whether it has subject matter jurisdiction over Mr. Moreno’s

                                  28   case. It is possible that the Court will have subject matter jurisdiction; thus, when he files his
                                   1   amended complaint, Mr. Moreno is directed to ensure compliance with Civil Local Rule 3–5,

                                   2   which requires that each complaint “identify the statutory or other basis for federal jurisdiction and

                                   3   the facts supporting such jurisdiction.” Civ. Loc. R. 3–5. Mr. Moreno is also reminded to comply

                                   4   with Rule 8 of the Federal Rules of Civil Procedure, pursuant to which all complaints filed in

                                   5   federal court must contain “a short and plain statement of the claim showing that the pleader is

                                   6   entitled to relief” and “a demand for the relief sought.” Fed. R. Civ. P. 8(a).

                                   7          In addition, no Defendants have yet been served in this case. Nor were any Defendants

                                   8   given notice of this motion. Civil Local Rule 7–2 requires that all motions “must be filed, served

                                   9   and noticed in writing on the motion calendar of the assigned Judge.” Civ. Loc. R. 7–2. Because

                                  10   Defendants in this matter have not been given notice of either the case itself or the instant motion,

                                  11   they have not had an opportunity to be heard on the issues, and the Court finds it improper to

                                  12   consider Plaintiff’s Motion to Release Funds at this time. As a result, the Motion to Release
Northern District of California
 United States District Court




                                  13   Funds is DENIED, and Plaintiff is permitted to refile the motion once an amended complaint has

                                  14   been filed and Defendants have been served. The motion should more clearly state what the

                                  15   Funds in question are, who holds them, and what the basis of Plaintiff’s claim for those funds is.

                                  16                                        II.      CONCLUSION

                                  17          For the foregoing reasons, the Court DENIES Mr. Moreno’s Motion to Release Funds for

                                  18   Order Authorizing Distribution of Funds Held in Court by the Department of Justice. Mr. Moreno

                                  19   is reminded to file an amended complaint no later than August 30, 2019; that complaint must

                                  20   contain a short and plain statement of each claim for relief he wishes to assert, and it must identify

                                  21   the provisions of law and the set of facts that support each claim. Furthermore, the complaint

                                  22   should explain the Court’s jurisdiction to hear the claims asserted by Plaintiff. Should Mr.

                                  23   Moreno again fail to comply with Rule 8 and Civil Local Rule 3–5, he risks dismissal with

                                  24   prejudice. Mr. Moreno is forewarned that failure to file an amended complaint by the August 30,

                                  25   2019 deadline will lead to the dismissal of his case.

                                  26          Once again, Mr. Moreno is encouraged to seek the free information that is available to pro

                                  27   se litigants from the Legal Help Desk. Help Desks are located at the San Francisco and Oakland

                                  28   Courthouses and assistance is available by appointment. The San Francisco Help Desk is located
                                                                                          2
                                   1   at 450 Golden Gate Ave., 15th Floor, Room 2796, San Francisco, CA 94102. The Oakland Help

                                   2   Desk is located at 1301 Clay Street, 4th Floor, Room 470S,Oakland, CA 94612. Appointments

                                   3   can be made by calling (415) 782-8982. See also http://cand.uscourts.gov/helpcentersf. A free

                                   4   handbook for pro se litigants, entitled Representing Yourself in Federal Court: A Handbook for

                                   5   Pro Se Litigants, is also available free of charge for download at

                                   6   https://www.cand.uscourts.gov/prosehandbook.

                                   7          This order disposes of Docket No. 7.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: August 23, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
